

116 HRES 511 IH: Expressing the sense of the House of Representatives that the Department of the Navy should take a leading role in the mitigation of cross-border spills, discharges, and debris in the Tijuana River that impact national security interests of the United States.
U.S. House of Representatives
2019-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 511IN THE HOUSE OF REPRESENTATIVESJuly 23, 2019Mrs. Davis of California (for herself, Mr. Levin of California, Mr. Peters, and Mr. Vargas) submitted the following resolution; which was referred to the Committee on Armed ServicesRESOLUTIONExpressing the sense of the House of Representatives that the Department of the Navy should take a
			 leading role in the mitigation of cross-border spills, discharges, and
			 debris in the Tijuana River that impact national security interests of the
			 United States.
	
 Whereas runoff crossing the United States-Mexico border poses significant environmental and public health risks;
 Whereas discharges of raw sewage into the Tijuana River have required Navy in-water military training in the vicinity of Coronado, California, to be shifted to other locations due to health and safety concerns;
 Whereas the $1,000,000,000 Navy SEAL training center, Naval Base Coronado Coastal Campus, is located less than three miles from the mouth of the Tijuana River;
 Whereas sewage spills and debris, such as discarded tires, often clog the river channel, causing substantial erosion along the perimeter of the Naval Outlying Landing Field Imperial Beach (NOLFIB), which has threatened the installation’s perimeter fencing and resulted in the Navy developing a project to reinforce the riverbank and relocate portions of Navy fencing;
 Whereas such discharges also cause secondary impacts to local Navy operations, such as beach closures at Naval Base Coronado in areas that are prime nesting grounds for the Western Snowy Plover and the California Least Tern;
 Whereas increased regulatory actions by State and Federal environmental protection agencies may be levied if the quality and safety of these species’ nesting areas are affected, which will negatively constrain military activities in these areas; and
 Whereas Congress is concerned that future spills, discharges, and debris from the Tijuana River may have more significant impacts on the military installations and operations in the San Diego region: Now, therefore, be it
	
 That it is the sense of the House of Representatives that the Department of the Navy should take a leading role in the mitigation of cross-border spills, discharges, and debris in the Tijuana River that impact national security interests of the United States.
		